DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-14, filed 3/10/2020, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: in addition to the other claim limitations, the specific limitations of the motor pod plate being mounted offset to the chassis by the upper pitch suspension link, the lower pitch suspension link, the left yaw suspension link, and the right yaw suspension link; the upper pitch suspension link being offset from the motor pod plate; the lower pitch suspension link being adjacent to the motor pod plate; and the shock absorbing system being operatively mounted amongst the upper pitch suspension link, the left yaw suspension link, and the right yaw suspension link, wherein the shock absorbing system is used to reduce vibrations amongst the upper pitch suspension link, the left yaw suspension link, and the right yaw suspension link are not anticipated by or found obvious by the cited prior art.  For example, Byers (7,883,099, 2006/0260860), Tsai (2020/0269643), Chu (2005/0156399, 10,413,838), Raleigh (4,159,126), and Sato (7,335,084) teach similar model cars having a chassis and motor and include numerous suspension systems with shock absorbing features but fail to teach the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711